Citation Nr: 1721614	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Kurt J. Hamrock & Bruce B. Vance, Attorneys 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The Veteran was provided a hearing in November 2012 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 

This claim was brought before the Board in January 2014 and was remanded for further development. 


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's right knee disability is a result of active military service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A §§ 1110, 1101, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.12, 3.102, 3.104, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis

The Veteran contends that her right knee disability is due to an in-service injury while on active duty. 

As an initial matter, the Board notes that the Veteran has been diagnosed with right knee joint osteoarthritis.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

The Veteran testified at her November 2012 hearing that she was an in an incident during service where she hurt her knee while coming out of a fox hole.  She further contends she was then treated at a hospital in Fort Meade where she was told that she had a torn ligament and fitted for a cast.  Attempts have been made to obtain these service treatment records (STRs), but they are unavailable.  The Veteran's available STRs do mention a complaint of knee pain in December 1985.  The Board further acknowledges the Veteran's lay statements indicating the in-service event that caused her current right knee disability.  While a Veteran is competent to report treatment and symptoms of a disorder, she is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011);  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran is competent to report a right knee injury for which she was treated with a cast.  The Board finds the Veteran's lay statements to be credible.  As such, the evidence establishes that the Veteran had an in-service right knee injury.     

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence is at least in equipoise on the matter.  

During a February 2016 VA examination, the examiner opined that the reviewed evidence did not suggest a nexus showing that the Veteran's current knee disability was related to an in-service injury.  After a full examination, the examiner diagnosed the Veteran with right knee joint osteoarthritis, but, stated that the condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner additionally explained his reasoning for the opinion, stating there was too long of an interval after service without evaluation or management until the late 1990s, and no evidence of a connection to the right knee complaint in service.

The Veteran provided a January 2017 private medical opinion by Dr. G, which, opined that the Veteran's right knee disability is at least as likely as not related to the Veteran's claimed in-service event.  The physician explained that the degree and nature of a knee injury often predicted the extent of instability of the knee and that in some cases, could result in a chronic condition, as was seen in the Veteran's case.  The physician stated that the presence of torn ligaments as a result of the in-service right knee injury was consistent with a significant injury, and it was plausible that the type of event the Veteran described could have led to early degenerative changes.  

On balance, the Board notes that the medical opinions of record were both rendered by appropriate medical professionals or specialists with clinical expertise in the areas required in this case.  Additionally, the opinions were both supported by detailed rationale.  Both medical professionals considered the Veteran's lay statements, her reported medical history, and a review of the medical evidence of record.  For these reasons, the Board cannot find the negative February 2016 VA opinion to be more probative than that of the positive January 2017 private opinion.  Similarly, the Board cannot find the positive January 2017 private opinion to be more probative than that of the negative February 2016 VA opinion.  Thus, the overall record is in relative equipoise as to whether the Veteran's right knee disability was due to her period of service. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right knee disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for a right knee disability is granted.  



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


